DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed (same allowable subject matter as 15/479269). 
The prior art of records fails to teach or disclose the combination of process recited in claims 1, 14, and 18, including "integrating, at the remote server in real time and on a pixel by pixel basis, the image information of the real life object and each image of the plurality of images of the virtual environment based on the image relations to create the plurality of integrated images". Claims 2-12, each ultimately depend from claim 1, and are therefore allowed at least due to their respective dependencies from the allowable claim. Claims 15-17, each ultimately depend from claim 14, and are therefore allowed at least due to their respective dependencies from the allowable claim. Claims 19-20, each ultimately depend from claim 18, and are therefore allowed at least due to their respective dependencies from the allowable claim.
The prior art of records fails to teach or disclose the combination of process recited in claim 13, including "integrating, at the remote server in real time and on a pixel by pixel basis, the image information of the first real life object, the second real life object, and each image of the plurality of images of the virtual environment based on the image relations to create the plurality of integrated images". 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556.  The examiner can normally be reached on 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571)272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616